Exhibit 10.43

 

Name:

[EMPLOYEE NAME]

Number of Shares of Stock Subject to Stock Option:

[AMOUNT]

Exercise Price Per Share:

$[PRICE]

Date of Grant:

[DATE]

 

 

ABIOMED, Inc.
2015 Omnibus Incentive Plan

Non-statutory Stock Option Agreement (Employee)

 

This agreement (this “Agreement”) evidences the grant of a stock option by
ABIOMED, Inc. (the “Company”) to the individual named above (the “Optionee”)
pursuant to and subject to the terms of the ABIOMED, Inc. 2015 Amended and
Restated Omnibus Incentive Plan (as amended from time to time, the “Plan”),
which is incorporated herein by reference.

 

1.Grant of Stock Option.  On the date of grant set forth above (the “Date of
Grant”) the Company granted to the Optionee an option (the “Stock Option”) to
purchase, on the terms provided herein and in the Plan, up to the number of
shares of Stock set forth above (each, a “Share,” and collectively, the
“Shares”) at the exercise price per Share set forth above, in each case, subject
to adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code).  The Optionee is an employee of the Company
and/or of one or more subsidiaries of the Company with respect to which the
Company has a “controlling interest” as described in Treas. Regs.
§1.409A-1(b)(5)(iii)(E)(1).

 

2.Meaning of Certain Terms.  Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.

3.Vesting; Method of Exercise.  

(a)Unless earlier terminated, forfeited, relinquished or expired, thirty-three
and one-third percent (33-1/3%) of the Stock Option shall vest on each
anniversary of the Date of Grant, with the number of Shares that vest on any
date being rounded down to the nearest whole Share and the Stock Option becoming
vested as to 100% of the Shares on the third anniversary of the Date of Grant,
provided in each case that the Optionee has remained in continuous Employment
from the Date of Grant through the applicable vesting date.

(b)No portion of the Stock Option may be exercised until it vests.  Each
election to exercise any vested portion of the Stock Option will be subject to
the terms and conditions of the Plan and shall be in a form acceptable to the
Administrator signed by the Optionee (or legally appointed representative, in
the event of the Optionee’s

 

--------------------------------------------------------------------------------

 

disability) or the person or persons to whom the Stock Option is transferred by
will or the applicable laws of descent and distribution.  Each such election
must be received by the Company at its principal office or by such other party
as the Administrator may prescribe and be accompanied by payment in full as
provided in the Plan.  The exercise price may be paid by cash or check
acceptable to the Administrator or by such other means provided for in the Plan,
to the extent permitted by the Administrator.  In the event that the Stock
Option is exercised by a person other than the Optionee, the Company will be
under no obligation to deliver Shares hereunder unless and until it is satisfied
as to the authority of such individual to exercise the Stock Option and
compliance with applicable securities laws.  The latest date on which the Stock
Option or any portion thereof may be exercised will be the 10th anniversary of
the Date of Grant (the “Final Exercise Date”).  Any portion of the Stock Option
that remains outstanding and has not been exercised by the Final Exercise Date
will thereupon immediately terminate.  Upon any earlier termination of
Employment, the provisions of Section 6(a)(4) of the Plan shall apply.

4.Forfeiture; Recovery of Compensation.  By accepting the Stock Option, the
Optionee expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee, under the Stock Option or to any Stock acquired under
the Stock Option or proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision).  (Nothing in
the preceding sentence shall be construed as limiting the general application of
Section 8 of this Agreement.)  

In furtherance of the foregoing and as a condition of eligibility for the Stock
Option granted hereunder, and participation in the Plan, the Optionee
understands and agrees that if his/her employment with the Company terminates
for any reason (whether voluntary or involuntary), and the Optionee engages in
any Prohibited Activity (as defined below) within two years after such
termination, the Optionee will repay to the Company the economic value of the
Stock Option, which results or resulted from the Optionee’s exercise at any time
after the date which is twelve months prior to the date of the Optionee’s
termination of employment.  For purposes hereof, the economic value to be repaid
is the market price per share at the time of exercise or vesting over the
exercise price (if any) per share, multiplied by the number of shares so
exercised or vested, without regard to any subsequent market price decrease or
increase, reduced by any statutory income taxes paid by the Optionee with
respect to income recognized in connection with any exercise or vesting.  For
purposes hereof, the economic value with respect to any Stock Option exercised
or vested during a period in which the Optionee is an employee of the Company
shall be presumed to be the amount reported as employment income by the
Company.  For any period after the Optionee has ceased to be an employee of the
Company, the economic value shall be calculated by using the high and low price
on the date of exercise and vesting, unless there is actual price information
available.    

A.       The Optionee engages in a Prohibited Activity if he/she:

(i)directly, for his/her own account or for any other person, as agent,
employee, officer, director, trustee, consultant, owner, partner, or
shareholder, or any other capacity:

-2-

 

 

--------------------------------------------------------------------------------

 

(ii)  hires or attempts to hire or assist any other person in hiring or
attempting to hire any employee of the Company; or

(iii) encourages or assists any other person in encouraging any director,
officer, employee, agent, consultant or any other person affiliated with the
Company to terminate or alter his/her or its relationship with the Company; or

(iv)encourages or assists any other person in encouraging any customer or
supplier of the Company to terminate or alter its relationship with the Company;
or

(v)sells or markets or assists any other person in selling or marketing any
product or service that competes, directly or indirectly with any product or
service manufactured, sold or under development by the Company at the time the
Optionee's employment with the Company is terminated (to include the Company’s
service of providing specialized clinical education and training to healthcare
professionals in the interventional cardiology space); or

(vi)researches, develops or manufactures or assists any other person in
researching, developing or manufacturing any product or service that competes
with any product or service conceived, manufactured, sold or under development
by the Company at the time the Optionee's employment with the Company is
terminated.

B.In order to assure that the Optionee does not breach any of the foregoing
provisions, the Optionee agrees that for a period of two (2) years following the
termination of his/her employment with the Company, he/she will not accept
employment with, advise, provide consulting services to or acquire any interest
in (other than an investment interest of less than 5% of the total outstanding
shares of a publicly traded company) any business that directly or indirectly
competes with any product or service manufactured, sold or under development by
the Company or that utilizes or benefits from the same type of training provided
by the Company without first obtaining the Company’s written consent.  Such
businesses include, but are not necessarily limited to, MAQUET Cardiovascular,
LLC (The Getinge Group) and any subsidiary or affiliate, Abbott Laboratories and
any subsidiary or affiliate, and Edwards Life Sciences and any subsidiary or
affiliate.  The Company shall be permitted to withhold such consent in its sole
discretion, unless the Optionee and the prospective employer are able to provide
the Company with assurances reasonably satisfactory to the Company in its sole
discretion that the Optionee will not be assisting the prospective employer in
any of the prohibited endeavors listed in paragraph A. above.

5.Transfer of Stock Option. The Stock Option may not be transferred except at
death in accordance with Section 6(a)(3) of the Plan.

6.Taxes.  The exercise of the Stock Option will give rise to “wages” subject to
withholding.  The Optionee expressly acknowledges and agrees that the Optionee’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to the Optionee promptly paying to the Company in cash (or by such other
means as may be acceptable to the Administrator in its discretion) all taxes
required to be withheld.  No

-3-

 

 

--------------------------------------------------------------------------------

 

Shares will be transferred pursuant to the exercise of the Stock Option unless
and until the person exercising the Stock Option has remitted to the Company an
amount in cash sufficient to satisfy any federal, state, or local withholding
tax requirements, or has made other arrangements satisfactory to the Company
with respect to such taxes.  The Optionee authorizes the Company and its
subsidiaries to withhold such amount from any amounts otherwise owed to the
Optionee, but nothing in this sentence shall be construed as relieving the
Optionee of any liability for satisfying his or her obligation under the
preceding provisions of this Section.

7.Form S-8 Prospectus.  The Optionee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued pursuant to the exercise of the Stock Option
under the Plan.  

8.Acknowledgments.  By accepting the Stock Option, the Optionee agrees to be
bound by, and agrees that the Stock Option is subject in all respects to, the
terms of the Plan.  In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall control.  The Optionee
further acknowledges and agrees that (a) the signature to this Agreement on
behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (b) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Optionee.

 

[The remainder of this page is intentionally left blank]

-4-

 

 

--------------------------------------------------------------------------------

 

 

Executed as of the ___ day of [MONTH], [YEAR].

 

 

Company:

ABIOMED, INC.

 

 

 

 

By: ______________________________

Name:

Title:

 

 

Optionee:

__________________________________

Name:

Address:

 

 

 

28845135_1

